Name: Commission Regulation (EEC) No 2409/85 of 26 August 1985 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 8 . 85 Official Journal of the European Communities No L 228/7 COMMISSION REGULATION (EEC) No 2409/85 of 26 August 1985 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1372/85 (3), as last amended by Regulation (EEC) No 2102/85 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1372/85 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 137, 27. 5. 1985, p. 22. O OJ No L 139, 27. 5 . 1985, p. 41 . O OJ No L 197, 27. 7 . 1985, p. 38 . No L 228/8 Official Journal of the European Communities 27. 8 . 85 ANNEX to the Commission Regulation of 26 August 1985 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 23 from 2 to 8 September 1985 (') Week No 24 from 9 to 15 September 1985 (') Week No 25 from 16 to 22 September 1985 (') Week No 26 from 23 to 29 September 1985 (') Week No 27 from 30 September to 6 October 1985 (') 02.01 A IV b) 1 72,943 72,943 72,943 72,943 73,820 2 51,060 51,060 51,060 51,060 51,674 3 80,237 80,237 80,237 80,237 81,202 4 94,826 94,826 94,826 94,826 95,966 5 aa) 94,826 94,826 94,826 94,826 95,966 bb) 132,756 132,756 132,756 132,756 134,352 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.